Petition for Writ of Mandamus Denied and Opinion filed September 19,
2002








Petition for Writ of Mandamus Denied and Opinion filed
September 19, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00915-CV
____________
 
IN RE KENNETH LEIGHMAN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On September 4, 2002, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002);  see also
Tex. R. App. P. 52.
We deny relator=s petition for writ of mandamus.  See Walker v. Packer, 827 S.W.2d 833,
837 (Tex. 1992)(party seeking relief has the burden of
providing this Court with a sufficient record to establish their right to
mandamus relief).  
 
PER CURIAM
Petition Denied and Opinion filed
September 19, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish ‑ Tex. R. App. P. 47.3(b).